

117 HR 5134 IH: Showing American Values by Evacuating (SAVE) Afghan Partners Act of 2021
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5134IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Crow (for himself and Mr. Meijer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo make 10,000 visas available for the Afghan Special Immigrant Visa program, and for other purposes.1.Short titleThis Act may be cited as the Showing American Values by Evacuating (SAVE) Afghan Partners Act of 2021.2.Status of Afghans employed subject to a grant or cooperative agreementSection 602(b)(2)(A)(ii)(I) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended by inserting after United States Government the following , including employment or other work in Afghanistan through a cooperative agreement or grant funded by the United States Government if the Secretary of State determines, based on a recommendation from the Federal agency or organization authorizing such funding, that such alien contributed to the United States mission in Afghanistan.3.Afghan Allies Protection ActSection 602(b)(3) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended by adding at the end the following:(G)Subsequent fiscal yearsBeginning on the date of the enactment of this subparagraph, in addition to any unused balance under this paragraph, 10,000 principal aliens may be granted special immigrant status under this subsection. For purposes of status provided under this subparagraph the authority to issue visas or adjust status shall commence on the date of the enactment of this subparagraph and shall terminate on the date such visa numbers are exhausted..